                        Case 20-10553-CSS       Doc 762-3        Filed 07/08/20        Page 1 of 2




                                   UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

_____________________________________
                                       )
In re:                                 )                        Chapter 7
                                       )
ART VAN FURNITURE, LLC, et al.,1       )                        Case No. 20-10553 (CSS)
            Debtors.                   )
                                       )                        (Jointly Administered)
                                       )
                                       )                        HEARING: JULY 24, 2020 AT 1:00 P.M.
                                                                OBJECTIONS DUE: JULY 17, 2020 AT 4:00
______________________________________ )                        P.M.



     ORDER GRANTING MOTION OF CBL & ASSOCIATES MANAGEMENT, INC. FOR
                     ALLOWANCE OF ADMINISTRATIVE
         CLAIM PURSUANT TO 11 U.S.C. §§ 365(d)(3), 503(b)(1)(A), AND 507(a)

             Upon the motion (the “Motion”)2 of CBL & Associates Management, Inc. (“CBL”) for an

 order granting CBL an allowed administrative expense claim pursuant to Bankruptcy Code

 Sections 365(d)(3), 503(b)(1)(A), and 507(a) ; and it appearing that the relief sought in the Motion

 and the entry of this Order are appropriate and necessary; and upon consideration of the Motion

 and all of the proceedings before the Court; and after due deliberation and sufficient cause

 appearing therefor, it is hereby

             ORDERED, as follows:

             1.          The Motion is GRANTED in its entirety.

             2.          CBL shall have and is hereby granted an allowed administrative claim against the

 Debtors in the amount of $107,013.52 pursuant to Bankruptcy Code Sections 365(d)(3),

 503(b)(1)(A), which claim is entitled to priority under Bankruptcy Code section 507(a)(2).


 1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
 Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings I, LLC
 (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van Furniture of
 Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF Trucking, Inc.
 (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of Debtors’ principal place of
 business is 6500 East 14 Mile Road, Warren, Michigan 48092.
 2
   Capitalized terms not herein defined shall have the meanings ascribed to them in the Motion.
 HB: 4848-1611-4113.2
                       Case 20-10553-CSS       Doc 762-3      Filed 07/08/20    Page 2 of 2




            3.          This Court shall retain jurisdiction over any and all matters arising from the

interpretation or implementation of this Order.

            4.          This order shall be enforceable and effective immediately upon its entry.


Dated: July ___, 2020                                        _______________________________
                                                             Christopher S. Sontchi
                                                             United States Bankruptcy Judge




HB: 4848-1611-4113.2
                                                         2
